       Case 3:21-cr-00921-JLS Document 19 Filed 04/21/21 PageID.53 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                    )   CASE NO. 21CR0921-JLS
11                                                 )
                                                   )   ORDER RE JOINT MOTION
                   Plaintiff,                      )
12                                                     TO CONTINUE THE MOTION
                                                   )   HEARING/TRIAL SETTING
13    v.                                           )
                                                   )
      LEONEL PENA REYES,                           )
14
                                                   )
15                                                 )
                   Defendants.                     )
16
17         IT IS HEREBY ORDERED that the joint motion to continue the motion
18 hearing/trial setting from April 30, 2021 to June 11, 2021 at 1:30 p.m. is granted.
19 For the reasons set forth in the joint motion, the Court finds that the ends of justice
20 will be served by granting the requested continuance, and these outweigh the
21 interests of the public and the defendant in a speedy trial. Thus, the Court finds that
22 time is excluded in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
23
         IT IS SO ORDERED.
24 Dated: April 21, 2021
25
26
27
28
